Citation Nr: 0619736	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  01-10 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable rating prior to February 9, 
2001, for a thoracolumbar back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to May 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 1972 rating 
decision of the San Diego, California Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for spondylolysis of the L5 vertebra and assigned 
a noncompensable rating effective from May 1971.  In June 
2002, the back rating was increased to 40 percent for severe 
limitation of motion with an additional 10 percent assigned 
for demonstrable deformity, effective November 13, 2001.  In 
October 2003, the 50 percent rating was made effective from 
February 9, 2001.  In May 2006, the veteran testified at a 
Central Office hearing before the undersigned; a transcript 
of that hearing is of record.  

On his December 2001 Form 9, the veteran perfected his appeal 
in regards to service connection for his left knee disorder 
and an increased rating for his back disorder.  In June 2002 
supplemental statement of the case, service connection was 
awarded for the left knee disorder in which the veteran 
appealed the assigned rating.  The September 2004 informal 
conference report and the subsequent evidence of record 
indicated that the veteran no longer seeking an increased 
rating for his left knee disorder or an increase rating for 
his thoracolumbar back disorder effective from February 9, 
2001.  The only issue remaining on appeal before the Board is 
entitlement to a compensable rating prior to February 9, 2001 
for a thoracolumbar back disorder.


FINDINGS OF FACT

Prior to February 9, 2001, the veteran's low back disorder is 
not shown to be manifested by more than a lumbosacral strain 
with characteristic pain on motion; muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in standing position, moderate limitation, or demonstrable 
deformity is not shown.  
CONCLUSION OF LAW

Prior to February 9, 2001, a 10 percent rating for a 
thoracolumbar back disorder is warranted. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 
4.71a, Diagnostic Codes (Codes) 5292, 5295 (prior to 
September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform 
the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims and notified of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In letters dated in 
September 2001 and August 2005, the RO notified the veteran 
of the information and evidence needed to substantiate and 
complete his claims, of what part of that evidence he was to 
provide, and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The April 1972 rating decision which assigned the initial 
noncompensable rating advised the veteran of the basis for 
the rating.  In the April 1972 rating decision, September 
2001 correspondence, October 2001 statement of the case 
(SOC), and August 2005 correspondence, he was properly (see 
VAOPGCPREC 8-2003 (Dec. 2003)) provided notice regarding the 
"downstream" issue of an increased initial rating and what 
the record showed.  The August 2005 correspondence included 
content complying notice by specifically advising the veteran 
to submit "any (non-duplicating) evidence in [his] 
possession that pertains to the claim(s)."  The claim was 
readjudicated in an October 2005 supplemental SOC.  

Here, regardless of whether the veteran was provided notice 
of the types of evidence necessary to establish disability 
ratings or effective dates for the issue on appeal, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In determining if increased 
rating is warranted and the appropriate effective date for 
any increased rating, consideration is given to the evidence 
which shows the severity of the disability and when any 
increase in severity might have occurred.  38 U.S.C.A. 
§ 5110(b).  

In view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all such available evidence, 
including providing him with VA examinations, the Board 
concludes that given the partially favorable decision below, 
there was no prejudice to the veteran due to any failure to 
notify him as to the type of evidence necessary for an 
increased initial rating and to establish the effective date.  
VA's duty to assist is satisfied.  It is not prejudicial to 
the veteran for the Board to proceed with appellate review.





II.  Factual Background

The veteran's service medical records (SMR's) reflect that 
his records were lost while being transferred for separation. 
His May 1971 separation examination was negative for any back 
related complaints, treatment, or diagnoses.  The veteran's 
DD Form 214 indicated that he received the Combat Action 
Ribbon and was awarded the Purple Heart.  

On his October 1971 claim, the veteran indicated that he was 
treated at the Oakland VA Hospital in Pittsburgh for "back 
trouble" in September 1971.  In December 1971, he indicated 
that back x-rays were taken.  

A March 1972 VA examination reported a history of a fragment 
wound injury in October 1970, during which the veteran was 
knocked onto his back over his own weapon.  The veteran had 
complaints of an occasional backache.  An examination of the 
back showed no muscle spasm or tenderness.  An x-ray of the 
dorsolumbar spine showed a bony defect at L5 suggestive of 
spondylolysis.  

In April 1972, the veteran was granted service connection for 
a low back disorder and a noncompensable rating was assigned 
from May 28, 1971 (the day after he was discharged from 
service).  In his September 1972 notice of disagreement, the 
veteran requested a re-evaluation for his back disorder.  

A January 1974 VA examination noted complaints of back pain.  
It was also noted that the veteran sustained shrapnel wounds 
during combat in Vietnam in October 1970 in a number of areas 
including the low back.  He was hospitalized for two weeks 
and the wounds were cleansed.  When he was hit by the 
shrapnel as described above, he fell off of a hill, a 
distance of twenty feet and hurt his low back and left knee.  
He indicated that he was hospitalized in 1971 due to the 
recurrence of low back pain; treatment was conservative.  On 
examination, the posture was normal.  The spine was well 
aligned.  The gait was normal.  It was indicated that the 
there was a scar from shrapnel over the low back, but the 
scar was not found on examination.  He could walk on his toes 
and heels.  The Goldthwait, Fabere, Gaenslen, Ober, and Ely 
tests were negative bilaterally.  There was pain to palpation 
over the lumbar spine and thoracic spine.  Crepitation was 
present over the thoracic spine when it was flexed and 
extended.  Active range of motion of all lower extremity 
joints was within normal limits.  Strength of all lower 
extremity muscle groups was within normal limits.  The 
diagnosis included shrapnel wound to the low back and chronic 
lumbosacral strain.  January 1974 x-rays of the thoracic 
spine showed that the vertebral alignment, bodies, processes, 
and interspaces were within normal limits.  X-rays of the 
lumbosacral spine showed the lordotic curve, vertebral 
bodies, interspaces, and alignment were intact.  The left 
sacroiliac joint was normal; the right was cut off of the 
film.  

In June 2001, VA received a copy of a letter written by the 
veteran to his father from when he was hospitalized with his 
combat related injuries.  Among other things, the veteran 
indicated that he was blown off of the trail and that he hurt 
his back.  

A radiographic report from February 9, 2001 from Coastline 
Health and Chiropractic revealed an impression of moderate to 
severe degenerative joint disease of T90L2; facetal 
hyperostosis of L4/L5 and L5/S1; postural deformity-sway back 
configuration; and mild degenerative joint disease of the 
right sacroiliac joint.  Under the etiology section, the 
examiner noted that the veteran indicated that he was in a 
hostile combat in the Vietnam War and received an injury to 
his lumbar spinal column and sacroiliac region.  The examiner 
indicated that this would be a causative factor especially 
with the age of the condition.  The above-mentioned 
degenerative changes reflected a period of many years.  The 
amount of degeneration in segments T9-L2 was moderate to 
severe which would take over 20 + years to form.  It was also 
possible to see adaptive compensatory degenerative changes to 
occur in segments above or below the original area of injury.  
For example, an injury to the sacroiliac joint may cause 
biomechanical compensations to the lumbar region causing 
loads on structures that normally would not be there.  Over 
time this would cause the above-mentioned spinal degenerative 
changes.  

Based on the February 9, 2001 report the veteran's low back 
disorder was recharacterized to "thoracolumbar strain with 
spondylolysis at L5 and compression deformity, T12" and was 
assigned a 50 percent evaluation from February 9, 2001.  This 
assigned rating or the effective date of this rating is not 
in dispute. 
January 2005 correspondence from Pittsburgh VA Medical Center 
indicated that records were not found regarding the veteran's 
treatment for his back between 1971 and 1972. 

In a letter dated in April 2006, from HM, a certified message 
therapist, he indicated that he has known the veteran for the 
last 30 years and during this time; the veteran has 
experienced persistent lumbar and thoracic pain and spasms.  
His advice over the years consisted of using a spinal 
traction device, massage therapies, modalities, and exercise 
techniques.  

In a September 2006, statement by the veteran's mother she 
indicated that it was noticeable to her that her son was in 
constant back pain because he was constantly grimacing.  She 
noted that she would tell him to stand up straight in which 
he would reply that it hurt too much.   

III. Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In essence, the veteran alleges that symptoms of his service 
connected low back disability were sufficiently severe to 
warrant at least a compensable rating prior to February 9, 
2001.  

Under Diagnostic Codes 5294 and 5295, sacroiliac injury and 
weakness or lumbosacral strain warrants a 10 percent rating 
if present with characteristic pain on motion warranted.  A 
20 percent rating is warranted if present with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
warranted for a sacroiliac injury and weakness manifested by 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  (in effect prior to September 23, 2002)

Diagnostic Code 5292 provided for ratings based on limitation 
of motion of the lumbar spine.  When such limitation of 
motion is moderate, a 20 percent rating is warranted.  When 
limitation of motion is severe, a 40 percent rating is 
warranted.  (in effect prior to September 23, 2002)

Intervertebral disc syndrome is rated as 10 percent when 
mild, 20 percent when moderate with recurring attacks, and 40 
percent when severe, with recurring attacks and only 
intermittent relief.  A higher, 60 percent, rating is for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc. 38 C.F.R. § 4.71a, Code 5293 (in 
effect prior to September 23, 2002).

Under Fenderson v. West, 12 Vet. App. 119 (1999), where, as 
here, the rating involves the initial rating assigned with 
the grant of service connection, the entire period is to be 
considered on appeal, and separate ratings may be assigned 
for separate periods of time, based on facts found.

IV.  Analysis

Although the regulations regarding the spine have changed 
over the years, given that the veteran is disputing a 
noncompensable rating assigned prior to February 2001, only 
the regulations in effect prior to the September 23, 2002 
changes apply to this claim.  

The Board finds that the veteran's thoracolumbar back 
disorder warrants a 10 percent rating under Code 5294 and 
5295.  Prior to February 9, 2001, there is evidence of a 
diagnosis of chronic lumbosacral strain and evidence 
suggestive of a sacroiliac injury.  On January 1974 VA 
examination, pain was noted on palpation over the lumbar and 
thoracic spine with crepitation over the entire thoracic 
spine when it was flexed and extended.  The veteran indicated 
that his back disorder was worse than what was reflected by 
the noncompensable rating and in-fact it was subsequently 
assigned a 50 percent rating effective February 9, 2001.  
Also, considering that the February 9, 2001 radiographic 
report indicated that the current severity of the veteran's 
thoracolumbar back disorder would occur over a long period of 
time or would take "over 20 + years to form," the Board can 
infer that it's not likely that the veteran's disorder 
suddenly changed from a disability that was encompassed by a 
noncompensable rating to a disability that was encompassed by 
a 50 percent rating.  Given that the veteran's SMR's were 
lost in-service, relevant treatment records from Pittsburg 
VAMC are unable to be located, and that there is no medical 
evidence to the contrary, the Board finds that the veteran is 
entitled to a 10 percent rating for sacroiliac injury and 
weakness or lumbosacral strain with characteristic pain on 
motion.  

In April 2006, HM, a certified message therapist, indicated 
that the veteran experienced spasms over the last 30 years.  
However, HM did not indicate the nature of the spasms and 
there is no clinical data of record to support his 
contentions.  No spasms were reported on March 1972 VA exam.  
The relevant medical record does not show muscle spasm on 
extreme bending or loss of lateral spine motion, unilateral, 
in standing position to warrant a higher (20 percent) rating 
under Code 5294/5295.  Also, intervertebral disc syndrome 
(Code 5293), limitation of motion of the lumbar spine (Code 
5292), or demonstrable deformity (Code 5285) is not shown.  
Therefore, a rating in excess of 10 percent is not warranted 
prior to February 9, 2001. 


ORDER

A 10 percent rating is granted for a thoracolumbar back 
disorder prior to February 9, 2001, subject to the 
regulations governing payment of monetary awards.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


